Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 12/18/19.  Claims 1, 3, 4-6, 8-13, and 31-34 are pending and considered on the merits.

Claim Interpretation
The claims are drawn to a method of treating a disease by regulating GLP-1/GLP-1R by administering an effective amount of plasminogen.  Claims 3, 8, and 13 limit the diseases treated by this method.  Therefore, art teaching the treatment of these diseases by administering plasminogen will also obviously regulate the GLP-1/GLP-1R since the same compound should have the same physiological effects.  It is also noted that SEQ ID No. 2 is the sequence for human glu-plasminogen as supported by the NCBI Blast Search.  SEQ ID No. 14 is the sequence for the protease domain for human plasminogen as supported by the NCBI Blast Search.  Therefore, human plasminogen will inherently comprise this entire protease domain of SEQ ID No. 14 since it is the full protein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3, 4-6, 8-13, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383).
	Eibl et al. teach administering a composition comprising either plasma or recombinant Lys-plasminogen  (col 2, lines 5-10) and, the thrombolytic drug, urokinase (col 7, lines 55-65) to treat myocardial infarction (e.g. ischemic injury to the heart) as well as thrombotic conditions including arterial and intracranial thrombosis (col 7, lines 60-70).  It is noted that Lys-plasminogen is an active fragment of Glu-plasminogen.  They also teach that patients suffering from impaired lipid metabolism with severe atherosclerosis can be treated with this composition since it prevents update of Lp(a) to the vessel wall (e.g. prevents lipid deposition on the arterial wall) (col 8, lines 44-53).	Eibl et al. teach that 1000 U of their Lys-plasminogen weights 66 mg (col 5, line 51).  They teach that for treatment and prophylaxis 10-100 U/kg of Lys-plasminogen is administered 2-4 times a day.  Using the 1000U/66 mg ratio, this convers to 0.66 to 6.6 mg/kg administered 2-4 times daily (col 7, lines 55-60).   This amount overlaps with the therapeutically effective amounts of plasminogen listed in the Specification, (see pg. 19, lines 25-30).  Therefore Eibl teach administering a therapeutically effective amount to plasminogen to regulate GLP-1/GLP-1R.  
Furthermore, it is noted that human Lys-plasminogen is SEQ ID NO. 6 in the Applicant’s Specification while Glu-plasminogen is SEQ ID NO. 2.  This is confirmed by a BLAST analysis of each sequence (see BLAST pgs. 1-2).  An alignment of each sequence in BLAST shows that SEQ ID NO. 6 is 90% similar to SEQ ID NO. 2.  
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 16, 17, 23-25, 28, 32, and 47-51 of copending Application No. 16/4701174. The current claims also teach administering an effective amount of plasminogen (e.g. lys-plasminogen, glu-plasminogen, or active fragments) to treat diabetes mellitus, hyperlipemia, atherosclerosis, obesity and various heart diseases (Current claims 1, 3, 6, 8, and 11).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13). 

Claims 1, 3, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11207387. The current claims also teach administering an effective amount of plasminogen (e.g. lys-plasminogen, glu-plasminogen, or active fragments including SEQ ID No. 14) to treat obesity  and cardiovascular diseases (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from  1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Claims 1, 3, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11219669. The current claims also teach administering an effective amount of plasminogen (e.g. glu-plasminogen including SEQ ID No. 2) to treat hepatic cirrhosis (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 17, 21, 23, 24, 27, 31, 51, 54, 55, 70, 71, and 72of copending Application No. 16/470160. The 


Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-25  of copending Application No. 16/470167. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen (SEQ ID No. 2), or active fragments) to treat osteoporosis (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13). 

Claims 1, 3, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11129880. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen including SEQ ID No. 2, and active fragments) 

Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-101  of copending Application No. 16/470117. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen (SEQ ID No. 2), or active fragments) to treat diabetes mellitus and complications (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13). 

Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-68  of copending Application No. 16/469817. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen (SEQ ID No. 2), or active fragments) to treat diabetes mellitus and complications (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this 
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61  of copending Application No. 16/469599. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen (SEQ ID No. 2), or active fragments) to atherosclerosis and related conditions including diabetes mellitus,  coronary heart disease, hypertension, myocardial infarction, cerebral thrombosis, and cerebral embolism (Current claims 1, 3, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13). 

Claims 1, 3, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11090372. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen including SEQ ID No. 2, 6, 8, 10, 12, and active fragments) to treat diabetes nephropathy (Current claims 1, 3, 6, 8, 11, and 14).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699